DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/7/22.
Claims 1-25 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/21/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.

Response to Arguments


Applicant's arguments filed 5/24/22 with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15, 19-20 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (U.S. Pub. No. 20200369385 A1), in view of Van (U.S. Pub. No. 20170261999 A1), further in view of Seeber (U.S. Pub. No. 20210025975 A1).

Regarding to claim 1 and 19-20:

1. Thorn teach a computer-implemented method comprising: and using time-varying posts of the drone and time-varying locations of the drone, (Thorn [0034] FIG. 2A also indicates the location and extent of the viewing frustum 18a, 18b of the camera 14 of the respective drone 12a, 12b at the current time (solid lines) and at time point t2 (dashed lines). In the illustrated example, drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t2. [0026] a “time-space trajectory” of a zone designates both movement and spatial change of the zone as a function of time. Thus, the time-space trajectory designates both the trajectory (movement) of the zone as a function of time, in a reference coordinate system, and the potential change of the spatial extent of the zone along the trajectory. [0027] a projected flight path refers to a future flight path that may be known from a predefined flight plan or estimated based on previous movement and/or other input data, for example the above-mentioned vision-based guidance system. Similarly, a projected camera setting refers to a setting [viewing frustum/field of view video capture] of a camera at one of more future time points. [0028] As used herein, “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system)
wherein the drone includes a second sensor; (Thorn [0034] FIG. 2A also indicates the location and extent of the viewing frustum 18a, 18b of the camera 14 of the respective drone 12a, 12b at the current time (solid lines) and at time point t2 (dashed lines). In the illustrated example, drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t2) 
discovering boundaries of a detection area of the installed sensor relative to the location of the installed sensor based on movement of the drone (Thorn FIG. 2A teach detection of object 10’ which could be a drone by camera installed in drone 12a and 12b. However it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art one of 12a or 12b camera installed at building using the algorithm of Seeber Fig. 3 Seeber [0063]) after the drone is detected, (Thorn [0044] the selected drone to adjust its camera setting is thus the drone that is associated with the NFZ to be violated by another drone. It should be noted that step 308 adjusts the operative control of the selected drone, i.e. the operative camera setting and/or operative flight path that will be applied somewhere between the current time point and the future time point when an NFZ violation is expected according to step 305. Step 308 may thus be seen to set or define an operative flight path and/or an operative camera setting for controlling the selected drone(s) so as to prevent the projected violation of the NFZ)
the discovering comprising: receiving, from the drone, first timestamped data indicating time-varying poses of the drone during a time period after the drone is detected; (Thorn [0034] FIG. 2A also indicates the location and extent of the viewing frustum 18a, 18b of the camera 14 of the respective drone 12a, 12b at the current time (solid lines) and at time point t2 (dashed lines). In the illustrated example, drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t2. [0026] a “time-space trajectory” of a zone designates both movement and spatial change of the zone as a function of time. Thus, the time-space trajectory designates both the trajectory (movement) of the zone as a function of time, in a reference coordinate system, and the potential change of the spatial extent of the zone along the trajectory. [0027] a projected flight path refers to a future flight path that may be known from a predefined flight plan or estimated based on previous movement and/or other input data, for example the above-mentioned vision-based guidance system. Similarly, a projected camera setting refers to a setting [viewing frustum/field of view video capture] of a camera at one of more future time points. [0028] As used herein, “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system) 
second timestamped data indicating time-varying locations of the drone within the detection area of the installed sensor during the time period after the drone is detected; (Thorn [0034] FIG. 2A also indicates the location and extent of the viewing frustum 18a, 18b of the camera 14 of the respective drone 12a, 12b at the current time (solid lines) and at time point t2 (dashed lines). In the illustrated example, drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t2. [0026] a “time-space trajectory” of a zone designates both movement and spatial change of the zone as a function of time. Thus, the time-space trajectory designates both the trajectory (movement) of the zone as a function of time, in a reference coordinate system, and the potential change of the spatial extent of the zone along the trajectory. [0027] a projected flight path refers to a future flight path that may be known from a predefined flight plan or estimated based on previous movement and/or other input data, for example the above-mentioned vision-based guidance system. Similarly, a projected camera setting refers to a setting [viewing frustum/field of view video capture] of a camera at one of more future time points. [0028] As used herein, “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system) 
and mapping the time-varying poses of the drone to the time-varying locations of the drone within the detection area of the installed sensor using the first timestamped data from the drone and the second timestamped data from the installed sensor; (Thorn [0035] FIG. 2C the shadow 19b may be temporarily shifted laterally with respect to the indicated flight path Sb if the ground is inclined and/or non-flat. In the illustrated example, projected flight paths Tb′, Sb′ of drone 12b and its shadow 19b indicate that the shadow 19b of drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t3)

Thorn do not explicitly teach detecting, for deployment of a drone  to a blind spot of an installed sensor at a building to increase sensor coverage of the building, the drone in sensor data captured by the installed sensor at a fixed location of the building, receiving, from the installed sensor, determining, based on the discovered boundaries of the detection area of the installed sensor, a blind spot of the installed sensor; and determining to increase sensor coverage of the building using the second sensor of the drone by deploying the drone to a destination within the blind spot of the installed sensor.

However Van teach detecting, for deployment of a drone (Van [0056] if the selected countermeasure is deploying another drone, the mission planner can pilot an intercept drone around obstacles because the obstacles have been mapped in the scene apriori) to a blind spot of an installed sensor at a building to increase sensor coverage of the building (Van Fig. 6C [0033] a camera [It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a camera installed in Van Fig.6C buildings using the algorithm of Seeber Fig. 3 [0063]] can be aimed toward the target to get further information about the target. Where to aim the camera can based on the target tracker and knowledge about the camera coordinate frame. [0056] a mission planner can now consider placement of assets in the model as well as predict where enemy drones may come from. A mission planner can consider windows of opportunity for counter measures and analyze blind spots) 
determining, based on the discovered boundaries of the detection area of the installed sensor, a blind spot of the installed sensor; (Van Fig. 6C [0033] a camera [It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a camera installed in Van Fig.6C buildings using the algorithm of Seeber Fig. 3 [0063]] can be aimed toward the target to get further information about the target. Where to aim the camera can based on the target tracker and knowledge about the camera coordinate frame. [0056] a mission planner can now consider placement of assets in the model as well as predict where enemy drones may come from. A mission planner can consider windows of opportunity for counter measures and analyze blind spots) and determining to increase sensor coverage of the building using the second sensor of the drone by deploying the drone to a destination within the blind spot of the installed sensor. (Van [0056] if the selected countermeasure is deploying another drone, the mission planner can pilot an intercept drone around obstacles because the obstacles have been mapped in the scene apriori)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thorn, further incorporating Van in video/camera technology. One would be motivated to do so, to incorporate detecting, for deployment of a drone to a blind spot of an installed sensor at a building to increase sensor coverage of the building. This functionality will improve cost.

The combination of Thorn and Van do not explicitly teach the drone in sensor data captured by the installed sensor at a fixed location of the building, receiving, from the installed sensor.

However Seeber teach the drone in sensor data (Seeber Fig. 2) captured by the installed sensor at a fixed location of the building, (Seeber Fig. 3 [0063] video sensors included in the plurality of sensors 112A-112C may be pan-tilt-zoom (“PTZ”) cameras with functionality similar to the LZV2925B model camera manufactured) 
receiving, from the installed sensor, (Seeber Fig. 3 [0063] video sensors included in the plurality of sensors 112A-112C may be pan-tilt-zoom (“PTZ”) cameras with functionality similar to the LZV2925B model camera manufactured)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thorn, further incorporating Van and Seeber in video/camera technology. One would be motivated to do so, to incorporate the drone in sensor data captured by the installed sensor at a fixed location of the building. This functionality will provide improved security for the building.

Regarding to claim 2-3:

Cancelled.

Regarding to claim 15:

15. Thorn teach the method of claim 1, comprising determining the destination for the drone by: (Thorn [0044] the selected drone to adjust its camera setting is thus the drone that is associated with the NFZ to be violated by another drone. It should be noted that step 308 adjusts the operative control of the selected drone, i.e. the operative camera setting and/or operative flight path that will be applied somewhere between the current time point and the future time point when an NFZ violation is expected according to step 305. Step 308 may thus be seen to set or define an operative flight path and/or an operative camera setting for controlling the selected drone(s) so as to prevent the projected violation of the NFZ) detecting a person in sensor data captured by the installed sensor; and (Thorn [0031] FIG. 1A, the drones 12a, 12b are operated to capture footage of an individual 10 performing an activity and the drones 12a, 12b are operated to capture footage of the individual 10 from different angles)
determining a predicted location of the person after the person exits the detection area of the installed sensor, (Thorn [0034] FIG. 2A is a top plan view of the drones 12a, 12b of FIG. 1A when operated in relation to the individual 10. The drones 12a, 12b have moved along a respective flight path or trajectory Ta, Tb, indicated by a respective solid arrow. The flight paths Ta, Tb are actual or “operative” flight paths that represent the actual movement of the drones 12a, 12b. FIG. 2A is a snap-shot taken at a specific time point, and the location of the respective drone 12a, 12b at future time points t1, t2 and t3 are represented by dots along a respective projected flight path or trajectory Ta′, Tb′ (dashed arrows). As noted above, the respective projected flight path Ta′, Tb′ may be predefined, determined by a human pilot or determined dynamically, for example by a tracking mechanism that controls the drone to follow the individual 10)
wherein the destination for the drone comprises the predicted location of the person after the person exits the detection area of the installed sensor. (Thorn [0034] FIG. 2A is a top plan view of the drones 12a, 12b of FIG. 1A when operated in relation to the individual 10. The drones 12a, 12b have moved along a respective flight path or trajectory Ta, Tb, indicated by a respective solid arrow. The flight paths Ta, Tb are actual or “operative” flight paths that represent the actual movement of the drones 12a, 12b. FIG. 2A is a snap-shot taken at a specific time point, and the location of the respective drone 12a, 12b at future time points t1, t2 and t3 are represented by dots along a respective projected flight path or trajectory Ta′, Tb′ (dashed arrows). As noted above, the respective projected flight path Ta′, Tb′ may be predefined, determined by a human pilot or determined dynamically, for example by a tracking mechanism that controls the drone to follow the individual 10)

Regarding to claim 24 and 25:

24. Thorn teach the method of claim 1, wherein the first timestamped data indicating time-varying poses of the drone comprises a set of images captured by the second sensor of the drone, the set of images including: a first image captured by the second sensor while the drone has a first pose at a first time; and
a second image captured by the second sensor while the drone has a second pose at a second time. (Thorn [0034] FIG. 2A-2B also indicates the location and extent of the viewing frustum 18a, 18b of the camera 14 of the respective drone 12a, 12b at the current time (solid lines) and at time point t2 (dashed lines). In the illustrated example, drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t2. [0026] a “time-space trajectory” of a zone designates both movement and spatial change of the zone as a function of time. Thus, the time-space trajectory designates both the trajectory (movement) of the zone as a function of time, in a reference coordinate system, and the potential change of the spatial extent of the zone along the trajectory. [0027] a projected flight path refers to a future flight path that may be known from a predefined flight plan or estimated based on previous movement and/or other input data, for example the above-mentioned vision-based guidance system. Similarly, a projected camera setting refers to a setting [viewing frustum/field of view video capture] of a camera at one of more future time points. [0028] As used herein, “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system)

Claims 4-12, 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (U.S. Pub. No. 20200369385 A1), in view of Van (U.S. Pub. No. 20170261999 A1), further in view of Seeber (U.S. Pub. No. 20210025975 A1) and Naguib (U.S. Pub. No. 20170234966 A1).

Regarding to claim 4:

4. Thorn teach the method of claim 1, wherein discovering the boundaries of the detection area of the installed sensor based on movement of the drone after the drone is detected comprises: (Thorn [0028] “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system. The shape of the viewing frustum depends on the camera system, for example the lens system and the sensor, and the required degree of accuracy, but is commonly represented as a frustum of a rectangular pyramid. Within the context of the present disclosure, the viewing frustum may have any shape. Thorn [0085] item 9: The method of any one of items 6-8, wherein three-dimensional terrain representation is indicative of one or more reflective surfaces (60), and wherein said defining (304) the projected time-space trajectories of the no-fly zones comprises accounting for deflection of the projected viewing frustum (18a, 18b) of the respective camera systems (14) in the one or more reflective surfaces (60)))

Thorn do not explicitly teach determining, based on the sensor data, a time that the drone entered or exited the detection area of the installed sensor; and determining, based on (i) the timestamped data indicating the time-varying poses of the drone and (ii) the time that the drone entered or exited the detection area of the installed sensor, a boundary of the detection area of the installed sensor.

However Naguib teach determining, based on the sensor data, a time that the drone entered or exited the detection area of the installed sensor; and (Naguib Fig. 2 shows installed sensor. Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA)
determining, based on (i) the first timestamped data indicating the time-varying poses of the drone and (Naguib Fig. 2 shows installed sensor. Naguib [0074] detecting and identifying an Unmanned Aerial Vehicle (UAV) implement acoustic signature deltas based on different maneuvers taken by the UAVs. An array of microphones or other audio sensors may be arranged on a building, structure, or in/around a defined area to detect audio signals from an approaching UAV. The microphone array may capture audio signals of the UAV while the UAV performs two or more maneuvers such as, but not limited to, moving in a straight line, rolling, pitching, yawing, ascending, descending, left-bank turn, right-bank turn, a combination thereof, and/or the like. The audio data captured by the array of spaced-apart audio sensors may allow detection of a distance, angle, and elevation with respect to the array (collectively, the position of the UAV) and orientation of the UAV using triangulation or trilateration. The position and the orientation may collectively be referred to as the pose of the UAV. Based on the poses of the UAV at different times, various maneuvers of the UAV may be determined) (ii) the time that the drone entered or exited the detection area of the installed sensor, a boundaries of the detection area of the installed sensor. (Naguib Fig. 2 shows installed sensor. Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA)

The motivation for combining Thorn, Van and Seeber as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thorn, further incorporating Van, Seeber and Naguib in video/camera technology. One would be motivated to do so, to incorporate determining, based on the sensor data, a time that the drone entered or exited the detection area of the installed sensor. This will enhance functionality.

Regarding to claim 5:

5. Thorn teach the method of claim 1, wherein discovering the boundaries of the detection area of the installed sensor based on movement of the drone after the drone is detected comprises: (Thorn [0028] “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system. The shape of the viewing frustum depends on the camera system, for example the lens system and the sensor, and the required degree of accuracy, but is commonly represented as a frustum of a rectangular pyramid. Within the context of the present disclosure, the viewing frustum may have any shape. Thorn [0085] item 9: The method of any one of items 6-8, wherein three-dimensional terrain representation is indicative of one or more reflective surfaces (60), and wherein said defining (304) the projected time-space trajectories of the no-fly zones comprises accounting for deflection of the projected viewing frustum (18a, 18b) of the respective camera systems (14) in the one or more reflective surfaces (60)))
based on the first timestamped data indicating the time-varying poses of the drone, (Thorn [0035] FIG. 2C the shadow 19b may be temporarily shifted laterally with respect to the indicated flight path Sb if the ground is inclined and/or non-flat. In the illustrated example, projected flight paths Tb′, Sb′ of drone 12b and its shadow 19b indicate that the shadow 19b of drone 12b will be located inside the viewing frustum 18a of drone 12a at time point t3) identifying the boundaries of the detection area of the installed sensor. (Thorn [0085] item 9: The method of any one of items 6-8, wherein three-dimensional terrain representation is indicative of one or more reflective surfaces (60), and wherein said defining (304) the projected time-space trajectories of the no-fly zones comprises accounting for deflection of the projected viewing frustum (18a, 18b) of the respective camera systems (14) in the one or more reflective surfaces (60))

Thorn do not explicitly teach receiving, from the drone, timestamped data indicating time-varying poses of the drone while repeatedly: determining, based on the sensor data, that the drone exited the detection area of the installed sensor; in response to determining that the drone exited the detection area of the installed sensor, maneuvering the drone; determining based on the sensor data, that the drone entered the detection area of the installed sensor; and in response to determining that the drone entered the detection area of the installed sensor, maneuvering the drone.

However Naguib teach receiving, from the drone, (Naguib [0090] FIG. 2B [0074] based on the poses of the UAV at different times, various maneuvers of the UAV may be determined. While performing the maneuvers, the acoustic signatures generated by the UAV may vary. An acoustic signature may be a distinct frequency and amplitude pattern associated with a particular maneuver) the first timestamped data indicating the time-varying poses of the drone while repeatedly: (Naguib [0074] detecting and identifying an Unmanned Aerial Vehicle (UAV) implement acoustic signature deltas based on different maneuvers taken by the UAVs. An array of microphones or other audio sensors may be arranged on a building, structure, or in/around a defined area to detect audio signals from an approaching UAV. The microphone array may capture audio signals of the UAV while the UAV performs two or more maneuvers such as, but not limited to, moving in a straight line, rolling, pitching, yawing, ascending, descending, left-bank turn, right-bank turn, a combination thereof, and/or the like. The audio data captured by the array of spaced-apart audio sensors may allow detection of a distance, angle, and elevation with respect to the array (collectively, the position of the UAV) and orientation of the UAV using triangulation or trilateration. The position and the orientation may collectively be referred to as the pose of the UAV. Based on the poses of the UAV at different times [repeatedly], various maneuvers of the UAV may be determined)
determining, based on the sensor data, that the drone exited the detection area of
the installed sensor; (Naguib Fig. 2 shows installed sensor. Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA)
in response to determining that the drone exited the detection area of the installed sensor, maneuvering the drone; (Naguib Fig. 2 shows installed sensor. Naguib [0017] the trust factor is based on one or more of (1) a predetermined value, (2) a measurement time interval starting when the UAV enters the first detection area of the first detection device and ending when the UAV exits the first detection area of the first detection device, (3) a distance that the UAV traveled within the first detection area of the first detection device)
determining based on the sensor data, that the drone entered the detection area of the installed sensor; and (Naguib Fig. 2 shows installed sensor. Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA)
in response to determining that the drone entered the detection area (Naguib [0153] the first detection device may determine one or more adjacent detection areas that the UAV may enter and/or an Expected Time of Arrival (ETA) at which the UAV may enter the one or more adjacent detection areas. The first detection device may send the information related to the UAV to adjacent detection devices associated with the one or more adjacent detection areas that the UAV may enter at or approximated at the ETA) of the installed sensor, (Naguib Fig. 2 shows installed sensor) maneuvering the drone; and (Naguib [0162] FIG. 10 each detection device 1015, 1035, or 1055 may be a device such as, but not limited to, the first detection device 935 or the second detection device 945. IN some examples, charging and landing stations 1020 and 1040 may be arranged on structures 1010 and 1030, respectively, for nearby UAVs to charge and to land)

Regarding to claim 6:

6. Thorn teach the method of claim 1, comprising adjusting the installed sensor based on discovering the boundaries of the detection area. (Thorn [0028] “viewing frustum” (also known as “view frustum”) is used in its ordinary meaning and refers to the field of view of a camera system with near and far bounds given by the depth of field of the camera system. Thus, the viewing frustum is a representation of the actual cone of vision of the camera system. The shape of the viewing frustum depends on the camera system, for example the lens system and the sensor, and the required degree of accuracy, but is commonly represented as a frustum of a rectangular pyramid. Within the context of the present disclosure, the viewing frustum may have any shape. Thorn [0085] item 9: The method of any one of items 6-8, wherein three-dimensional terrain representation is indicative of one or more reflective surfaces (60), and wherein said defining (304) the projected time-space trajectories of the no-fly zones comprises accounting for deflection of the projected viewing frustum (18a, 18b) of the respective camera systems (14) in the one or more reflective surfaces (60)))

Thorn do not explicitly teach the installed sensor.

However Naguib teach the installed sensor (Naguib Fig. 2 shows installed sensor)

Regarding to claim 7:

7. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein the installed sensor is a camera, and detecting the drone in the sensor data comprises detecting the drone in an image captured by the camera.

However Naguib teach wherein the installed sensor is an installed camera, and detecting the drone in the sensor data comprises detecting the drone in an image captured by the installed camera. (Naguib Fig. 2 shows installed sensor. Naguib [0077] involve providing an array of spaced visual sensors (e.g., video cameras, infrared cameras, or the like) to capture video streams (or images) of the approaching UAV)

Regarding to claim 8:

8. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the installed sensor comprises detecting movement in the detection area of the sensor.

However Naguib teach wherein detecting the drone in sensor data captured by the installed sensor comprises detecting movement in the detection area of the sensor. (Naguib Fig. 2 shows installed sensor. Naguib [0077] involve providing an array of spaced visual sensors (e.g., video cameras, infrared cameras, or the like) to capture video streams (or images) of the approaching UAV)

Regarding to claim 9:

9. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the installed sensor comprises detecting an electromagnetic signature or an acoustic signature of the drone in the sensor data.

However Naguib teach wherein detecting the drone in sensor data captured by the installed sensor comprises detecting an electromagnetic signature or an acoustic signature of the drone in the sensor data. (Naguib Fig. 2 shows installed sensor. Naguib [0090] FIGS. 1-2B, the acoustic-based identification apparatus 200 may include or be coupled to the audio sensors 210a-210n, which may be arranged in suitable configurations to capture acoustic sound (audio signals 215a-215n) generated by the UAV 110. Naguib [0077] the video data may define the poses of the UAV, thus allowing the processor to determine the maneuver of the UAVs based on the defined poses. The poses and the maneuvers determined using the video data may be associated with audio data (e.g., the acoustic signatures) through timestamps)

Regarding to claim 10:

10. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the installed sensor comprises detecting energy that was transmitted from the drone and received by the installed sensor.

However Naguib teach wherein detecting the drone in sensor data captured by the installed sensor comprises detecting energy that was transmitted from the drone and received by the installed sensor. (Naguib Fig. 2 shows installed sensor. Naguib [0085] one or more of the audio sensors 210a-210n may be omnidirectional microphones configured to capture sound from any direction. In some examples, one or more of the audio sensors 210a-210n may be a unidirectional microphone that may be configured to capture sound from a predefined direction. In some examples, one or more of the audio sensors 210a-21On may be a microphone of any other polarization pattern. The audio sensors 210a-210n may be arranged as a microphone array in the manner described. [0086] The acoustic analyzer 220 may be coupled to the audio sensors 210a-210n and configured to analyze audio signals corresponding to acoustic sound generated by the UAV 110 and captured by the audio sensors 210a-210n)

Examiners Note: Sound is an energy in form of vibration because https://examples.yourdictionary.com/examples-of-sound-energy.html 

Regarding to claim 11:

11. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the installed sensor comprises detecting energy that was transmitted by the installed sensor and reflected from the drone.

However Seeber teach wherein detecting the drone in sensor data (Seeber Fig. 2) captured by the installed sensor (Seeber Fig. 3 [0063] video sensors included in the plurality of sensors 112A-112C may be pan-tilt-zoom (“PTZ”) cameras with functionality similar to the LZV2925B model camera manufactured)

However Naguib teach comprises detecting energy that was transmitted by the installed sensor and detecting energy reflected from the drone. (Naguib Fig. 2 shows installed sensor. Naguib [0086] the acoustic analyzer 220 may be coupled to the audio sensors 210a-210n and configured to analyze audio signals corresponding to acoustic sound generated by the UAV 110 and captured by the audio sensors 210a-210n. [0090] FIG. 2B is a schematic diagram illustrating an example audio sensor configuration of the acoustic-based identification apparatus 200 (FIG. 2A) according to various examples. Referring to FIGS. 1-2B, the acoustic-based identification apparatus 200 may include or be coupled to the audio sensors 210a-210n, which may be arranged in suitable configurations to capture acoustic sound (audio signals 215a-215n) generated by the UAV 110. In some examples, the audio sensors 210a-210n may be spaced apart and positioned in suitable locations in various audio sensor configurations or arrays. Using the audio sensor array to capture the audio signals 215a-215n may allow accurate detection of the audio signals 215a-215n corresponding to the acoustic sound generated by the UAV 110. The audio sensor array, which may include two or more audio sensors, may also be capable of determining a pose (defined by position and orientation of the UAV 110) of the UAV 110 through triangulation/trilateration. Sound is a wave and get reflected from any surface)

Regarding to claim 12:

12. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein detecting the drone in sensor data captured by the installed sensor comprises detecting movement of the drone in a recognized pattern.

However Naguib teach wherein detecting the drone in sensor data captured by the installed sensor comprises detecting movement of the drone in a recognized pattern. (Naguib Fig. 2 shows installed sensor. Naguib [0074] the microphone array may capture audio signals of the UAV while the UAV performs two or more maneuvers such as, but not limited to, moving in a straight line, rolling, pitching, yawing, ascending, descending, left-bank turn, right-bank turn, a combination thereof, and/or the like)

Regarding to claim 13:

13. Cancelled.

Regarding to claim 14:

14. Cancelled.

Regarding to claim 16:

16. Thorn teach the method of claim 1, comprising mapping the boundaries of the detection area of the installed sensor to a map of an area including the location where the installed sensor is installed. (Thorn Fig. 2 [0042] Step 305 analyzes the projected flight paths of the drones in relation to the projected NFZ time-space trajectories for detection of a future or projected violation of one or more NFZs. In one embodiment, the projected violation is detected when at least one drone is at least partly located within an NFZ at a future time point. Step 305 may involve mapping projected locations and known extents of the drones along the projected flight paths at one or more time points to the location and extent of the NFZs at the corresponding time point(s). Reverting to FIG. 2A, step 305 will infer that a violation between drones 12a, 12b may occur at future time point t2, and step 305 thus detects a projected violation at future time point t2.)

Thorn do not explicitly teach including the location where the installed sensor is installed.

However Naguib teach including the location where the installed sensor is installed. (Naguib Fig. 2 shows installed sensor. Naguib Fig. 2C)

Regarding to claim 17:

17. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein the sensor comprises a passive infrared sensor, an active infrared sensor, a radar sensor, a sonar sensor, a time of flight sensor, a structured light sensor, or a lidar sensor. 

However Naguib teach wherein the sensor comprises a passive infrared sensor, an active infrared sensor, a radar sensor, a sonar sensor, a time of flight sensor, a structured light sensor, or a lidar sensor. (Naguib [0006] in addition to using the acoustic-based identification process and a video/image-based identification process, a fusion engine may correlate one or more of acoustic sound data, video/image data, infrared/thermal data, radar data)

Regarding to claim 18:

Cancelled.

Regarding to claim 22:

22. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein each of the time-varying poses of the drone comprises at least one of: an elevation of the drone, an orientation of the drone, a distance of the drone from the installed sensor, or a vector angle from the drone to the installed sensor.

However Naguib teach wherein each of the time-varying poses of the drone comprises at least one of: an elevation of the drone, an orientation of the drone, a distance of the drone from the installed sensor, or a vector angle from the drone to the installed sensor. (Naguib Fig. 2 shows installed sensor. Naguib [0074] the audio data captured by the array of spaced-apart audio sensors may allow detection of a distance, angle, and elevation with respect to the array (collectively, the position of the UAV) and orientation of the UAV using triangulation or trilateration. The position and the orientation may collectively be referred to as the pose of the UAV)

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (U.S. Pub. No. 20200369385 A1), in view of Van (U.S. Pub. No. 20170261999 A1), further in view of Seeber (U.S. Pub. No. 20210025975 A1) and Foutzitzis (U.S. Pub. No.  20180150994 A1).

Regarding to claim 21:

21. Thorn teach the method of claim 1, Thorn do not explicitly teach wherein each of the time-varying locations of the drone within the detection area of the sensor comprises a pixel coordinate location within the detection area of the sensor.

However Foutzitzis teach wherein each of the time-varying locations of the drone within the detection area of the sensor comprises a pixel coordinate location within the detection area of the sensor. (Foutzitzis [0118] the video 3-Dimentional perspective that the Flashlight application generates may be used with optical payloads mounted on Drones to enhance the perspective of the drone operator. For example, real time video correlation on top of the digital terrain. By using 3-dimentional video layer correlated with mapping imagery layer of the digital terrain, every video pixel is assigned a pair of geographic coordinates thus objects appearing within the video stream are now “georeferenced”)

The motivation for combining Thorn, Van and Seeber as set forth in claim 1 is equally applicable to claim 21. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thorn, further incorporating Van, Seeber and Foutzitzis in video/camera technology. One would be motivated to do so, to incorporate each of the time-varying locations of the drone within the detection area of the sensor comprises a pixel coordinate location within the detection area of the sensor. This functionality will improve efficiency.

Allowable subject matter

Regarding to claim 23:


7. Claims 23 is/are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482